PER CURIAM.
An opinion was filed herein on August 12, 1930 (Ansted v. Grieve, 57 S. D. 215, 231 N.W. 912), reversing the judgment of the circuit court in favor of respondent, and reversing the order of the circuit court denying appellant’s motion for a new trial. Respondent filed a petition for rehearing, and, after consideration, the prayer of the petition was granted, and the case was orally argued on the rehearing on December 9, 1930. Three of the judges who were members of this court at the time the rehearing was granted, and at the time of the argument thereof, are no longer upon the court. A majority of the present judges think that a correct result -was arrived at in the former opinion. That result is therefore adhered to.